IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DOUGLAS R. BROWN ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0873

FLORIDA DEPARTMENT                OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed December 4, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Douglas R. Brown, pro se, Petitioner.

Kenneth S. Steely, General Counsel; Pamela Jo Bondi, Attorney General, and
Lateasha L Powell, Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, BILBREY, and KELSEY, JJ., CONCUR.